Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
19, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed April 19, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00188-CV
____________
 
IN RE H.E.B GROCERY COMPANY, L.P., and H.E. BUTT
GROCERY COMPANY, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




On March
6, 2007, relators filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators asked this court to compel the Honorable Lynn Bradshaw-Hull, presiding
judge of the 80th District Court of Harris County, to set aside her ruling (1)
denying relators permission to have ex parte communications with plaintiff=s current or previous employers
regarding plaintiff=s employment history and with plaintiff=s treating health care providers
rendering care to plaintiff for the injuries made the basis of this lawsuit and
(2) denying their motion to compel execution of a medical authorization that
would not expire during the pendency of the lawsuit and directed to health care
providers not still actively treating plaintiff.
Relators
have not established that they are entitled to mandamus relief.  Accordingly,
we deny relators= petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed April 19, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.